Title: James Eastburn to Thomas Jefferson, 15 January 1817
From: Eastburn, James
To: Jefferson, Thomas


          
            Sir
            New york. 15 Jany 1817.
          
          Will you permit me to lay before you the plan of a course of publications which, if due encouragement is given I shall be proud to undertake? It has met the decided approbation of a few literary Gentlemen here, but it requires the recommendation of all those who have filled, or are now filling, eminent stations in the country to make it successfull—If Sir on having perused the plan, you can recommend it to public attention you will I believe promote the interest of literature & confer a lasting obligation on
          
            Sir Your mo: obed hb st
            James Eastburn
          
        